Citation Nr: 1733468	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for residuals of a right foot injury (right foot disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1973 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) at the Waco, Texas RO in May 2009.  A transcript of this proceeding is associated with the claims file.

In June 2012, the Board reopened the Veteran's claim of entitlement to service connection for residuals of a right foot injury and remanded the underlying service connection claim along with the claim for service connection for GERD for further development.  The Board remanded the Veteran's claims again for additional development in September 2014 and February 2017.  

The issue of service connection for a right foot injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's GERD was not caused by his military service nor had its onset in military service.


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  

For the GERD claim, the Veteran was afforded a VA examination in October 2012.  A VA medical opinion was provided in March 2017.  In July 2017, the Veteran's representative stated that the Veteran had argued that VA had failed its duty to assist by failing to provide an adequate medical opinion.  Neither the Veteran nor his representative presented further argument as to why they believed the medical opinion to be inadequate.  The Board has reviewed the medical opinions in questions and, for the reason discussed in more detail below, finds that the October 2012 VA examination in tandem with the March 2017 VA medical opinion is adequate because they took into account the Veteran's pertinent medical history, the Veteran's lay assertions and current complaints, and because they described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

Accordingly, the Board finds that there was substantial compliance with the Board's remand directives in June 2012, September 2014, and February 2017.  See Stegall v. West, 11 Vet. App. 268 (1998).  As it stands, the record includes adequate competent evidence to allow the Board to decide this matter, and that no further development of evidentiary record is necessary.  See generally 38 C.F.R. §  3.159 (c)(4) (2016).  The Board will address the merits of the claims.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue of entitlement to service connection for GERD on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).
Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

Here, the Veteran contends that service connection is warranted for GERD.  It is his contention that he has had symptoms of GERD, such as gas and stomach problems, since service.  See November 2014 Correspondence.  

The Veteran's service treatment records show that he had one instance of stomach problems, diarrhea, excessive gas, and pains in 1973 that was reported; it was assessed as possible gastroenteritis.  Subsequent service treatment records are silent for any complaints, findings, treatments, or diagnoses related to GERD.  On May 1973 service separation Report of Medical Examination, the Veteran's stomach was noted to be normal.  In the associated Report of Medical History, he also denied having any stomach, liver, or intestinal trouble.  In February 1979, the Veteran was examined as part of his service in the Army Reserve.  His stomach was noted to be normal and he denied having any stomach, liver, or intestinal trouble.  
Postservice VA treatment records show that the Veteran has a history of GERD problems, for which he takes medicine to relieve.  In February 1999, the Veteran's stomach was examined.  No ulcers or tumor masses were seen in the stomach.  Chronic recurrent duodenal ulcer disease was diagnosed.  Actual ulcer craters were not shown.  The stomach showed normal rugae and peristalsis.  During an upper endoscopy procedure in October 2009, the Veteran's stomach, esophagus, and duodenum were assessed as normal.  It was recommended that he continue Omeprazole for his stomach.  

Given the foregoing evidence, the Veteran was provided a VA examination in October 2012 to determine whether his present GERD was related to his in-service treatment for stomach problems.  On October 2012 VA examination, it was noted that the Veteran's current disability, GERD, was diagnosed in 2009.  The Veteran reported that he had suffered from frequent heartburn and reflux symptoms since his service.  The examiner noted that the Veteran's service treatment records showed only one entry in October 1973 where he complained of gastrointestinal symptoms and possible gastroenteritis was assessed.  The examiner then opined that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that based on his review of the claims file, his examination, and his clinical experience and judgment, he did not believe there was a relationship between the Veteran's episode of gastroenteritis in service to his present GERD condition.

In February 2017, the Board noted that the Veteran had in November 2014 submitted a statement from a former service member, R.J., who maintained that he was stationed with the Veteran from 1973 to 1976, and recalled the Veteran having a "sour stomach."  R.J. stated he recalled the Veteran complaining about not being able to sleep well because of it and frequently complained about his discomfort and pain.  As a result, the Board remanded the claim for an addendum medical opinion that considered the lay evidence of record.

In March 2017, an addendum medical opinion was obtained from a VA examiner who also opined that the Veteran's current GERD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that in providing this opinion, he had considered the Veteran's claims file, postservice treatment records, and lay statements from the Veteran's fellow servicemen regarding his complaints of stomach problems while in service.  The explained his negative opinion by noting that the Veteran's service treatment records did not indicate he was treated for GERD during military service.  

The October 2012 VA examination report and the March 2017 addendum medical opinion are the only opinions in the record that address the question of whether the Veteran's current GERD is related to his military service.  As both medical opinions were provided by a physician (who would be qualified to provide it), were based on a review of the record (including the lay evidence of record), and included rationale for the opinions provided, they have substantial probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

As for the statements from the Veteran and his fellow servicemen relating his current GERD to his military service, while they may be competent to testify as to the experiences he encountered in service as well as the symptoms he has experienced since service, it is beyond their competence as lay persons to opine regarding medical diagnoses and etiology.  Both the Veteran and his fellow servicemen lack the training to opine whether the symptoms he experienced were related to GERD or that his current GERD may be related to remote incidences in service; these are questions that are medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Therefore, the Veteran's and his fellow servicemen's lay belief of an association are not probative in value.  

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's GERD and his service, to include his in-service treatment for a stomach problem.  The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for GERD is denied.  


REMAND

Remand is required for further development for the Veteran's claim of service connection for residuals of a right foot injury (right foot disability).  

The Veteran's service treatment records reveal that the Veteran had a history of foot problems.  In March 1974 the Veteran was diagnosed with a sprained right foot.  During the entrance examination in May 1973, the physician noted that the Veteran had pes planus.  In February 1979 Report of Medical Examination for the Army Reserve, it was noted that the Veteran had abnormal feet and he was diagnosed with pes planus.  Additionally, the Veteran's VA treatment records post service indicate that the Veteran had foot problems as well.  The Veteran constantly complained of foot pain.  During a February 1996 VA examination, the Veteran was diagnosed with bilateral flat feet, which was possibly aggravated in service.  In a May 2010 x-ray examination, the results revealed mild pes planus and calcaneal spurs.  During an October 2012 VA examination, the Veteran was diagnosed with mild osteoarthritis of the right foot.  The October 2012 VA examiner opined that the Veteran's right foot disability was less likely than not incurred in or caused by his in-service activities, and stated there was no credible evidence that the Veteran's right foot sprain in service had led to his present right foot symptoms or condition.  

The Veteran was afforded a VA medical opinion in March 2017.  The examiner noted that there was no mention of plantar fasciitis in service treatment records or in any of the podiatry visits.  The Veteran was known to suffer from mild degree of flat foot bilaterally and calcaneal spur bilateral on review of x-ray reports post discharge from military.  The examiner opined that it was less likely than not that the Veteran's right foot condition was incurred in or caused by the claimed in-service injury.  There was no evidence in the service treatment records that the Veteran suffered from plantar fasciitis in either of the feet.  The right foot pain per podiatrist was due to arthritic changes in the right foot.   

Here, none of the VA examinations took into account whether the pes planus noted at the Veteran's May 1973 entrance examination was aggravated during service and whether it was at least as likely as not that any increase in disability during service was due to the natural progression of the condition.  According to the statutes, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304 (b)(2016).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).  Where noted on entrance, preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).

Therefore, this claim should be remanded for a new VA examination of his feet to determine whether the Veteran's pes planus was aggravated during service and whether it was due to the natural progression of the condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records or private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.
2.  After the requested records development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's right foot pes planus.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.

For the Veteran's diagnosed pes planus, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the pre-existing pes planus noted at the Veteran's May 1973 entrance medical examination was aggravated during service?  If so, is it clear and unmistakable that the increase in disability during service was due to the natural progression of the condition?

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and re-adjudicate the appeal.  If any of the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


